Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered March 28, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Dismissal of the indictment in furtherance of justice (see, CPL 210.40) is not warranted under the circumstances of this case, where the defendant sold a significant quantity of cocaine to an undercover police officer. Nor is the defendant entitled to dismissal of the indictment on constitutional grounds, as the alleged misconduct of law enforcement offi*334cials, even if true, cannot be characterized as "so egregious and deprivative” as to have violated the defendant’s due process rights (see, People v Isaacson, 44 NY2d 511, 519; People v Smith, 106 AD2d 670; People v Johnson, 64 AD2d 821).
The defendant was not entitled to a sentence of lifetime probation in return for his cooperation with law enforcement officials in the absence of an on-the-record promise, made at the time of entry of his guilty plea, that he would receive that particular sentence (see, People v Danny G., 61 NY2d 169; People v Frederick, 45 NY2d 520; People v Selikoff, 35 NY2d 227, cert denied 419 US 1122).
We have examined the pro se appellant’s remaining claims and find them either to be unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Rubin and Rosenblatt, JJ., concur.